DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 29-92 have been considered but are moot in view of new grounds of rejection.


Allowable Subject Matter
Claims 33-40, 59-61, 69-71 and 73-76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 33, the prior art fails to teach in combination with the rest of the limitations in the claim:  “the detecting device of claim 29, wherein the first coil set passing through an amplifier forms a positive feedback.”


With respect to claim 36, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the compensation circuit is composed of at least one of a current amplifier, a voltage amplifier, and a voltage gain adjuster, wherein an output current of the voltage amplifier drives a change of an alternating current produced by the first coil set and the second coil set which are on and below the to-be-measured object, respectively.”


     With respect to claim 59, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the first coil set and the second coil set generate an alternating magnetic field by the amplifier.”

  With respect to claim 60, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein an output of a voltage amplifier is converted to a direct current signal and is subtracted from a reference voltage by an amplitude voltage modulator to form a negative feedback.”

With respect to claim 69, the prior art fails to teach in combination with the rest of the limitations in the claim:  “the detecting device of claim 65, wherein the first coil and the second coil pass through an amplifier to form a positive feedback.”

With respect to claim 73, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the voltage amplifier is a multi-stage amplifier.”

Claims 34 and 35 are objected to due to its dependency on claim 33; claim 37 is allowable due to its dependency on claim 36; claim 38 is objected to due to its dependency on claim 33; claim 39 is objected to due to its dependency on claim 38; claim 40 is objected to due to its dependency on claim 39; claim 61 is objected to due to its dependency on claim 60; claims 70, 71 and 74 are objected to due 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-32, 41-51, 53-57, 62-68, 72, 77-88 and 90-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montagne (U.S. Publication No. 2015/0362340 A1).


With respect to claim 29, Montagne discloses a detecting device, comprising:
a first coil set (see coil 104), generating a main magnetic field (coil 104 is a transmission coil which generates a magnetic field shown in Fig. 1A; para 0054, lines 12-14) toward a first side of above a to-be-measured object (the first side being the top side of object 150 shown in Fig. 1A) through a main circuit wherein the to-be-measured object further comprises a second side opposite to the first (see circuit 102 shown on left side of object 150; the circuit 102 being the drive device shown in Fig. 1A; para 0053, lines 1-4): and
a second coil set (106a and 106b; having multiple coils which are reception coils shown in Fig. 1A; para 0054, lines 7-10), generating a compensation magnetic field (para 0054, lines 7-10) toward the second side of below the to-be-measured object through a compensation circuit (see compensation circuit 108 on the right side of the object 150 shown in Fig. 1A);
wherein a first current generated by the main magnetic field and a second current generated by the compensation magnetic field magnetic field have a same direction (see Vza and Vzb in the same direction shown in Fig. 1A).

With respect to claim 30, Montagne discloses the detecting device of claim 29, wherein the main magnetic field and the compensation magnetic field generate a uniform magnetic field (see Vza and Vzb in the same direction shown in Fig. 1A).

With respect to claim 31, Montagne discloses the detecting device of claim 30, wherein the uniform magnetic field passes through the to-be-measured object (col. 5, lines 14-20).

With respect to claim 32, Montagne discloses the detecting device of claim 30, wherein the uniform magnetic field is perpendicular to the to-be-measured object (para 0052, lines 1-6).

With respect to claim 41, Montagne discloses the detecting device of claim 29, wherein the first coil set connects to a current sensor in series (para 0092, lines 1-14).

(para 0054, lines 1-14).

With respect to claim 43, Montagne discloses the detecting device of claim 42, wherein the eddy current generates a second magnetic field (para 0054, lines 1-14).

With respect to claim 44, Montagne discloses the detecting device of claim 43, wherein the value of the eddy current is changed owing to the second magnetic field is against an alternating magnetic field (para 0054, lines 1-14 and para 0057, lines 1-6).

With respect to claim 45, Montagne discloses the detecting device of claim 44, wherein a change value of the eddy current is converted to a detecting signal by the current sensor (para 0092, lines 1-14).

With respect to claim 46, Montagne discloses the detecting device of claim 42, wherein a magnitude of the eddy current is relevant to at least one characteristics of the to-be-measured object (para 0054, lines 1-14 and para 0057, lines 1-6).

With respect to claim 47, Montagne discloses the detecting device of claim 46, wherein the at least one characteristics of the to-be-measured object comprises uniformity, conductivity, permeability, defect and thickness (para 0050, lines 11-17).

(para 0053, lines 1-14).

With respect to claim 49, Montagne discloses the detecting device of claim 29, wherein the second coil set generates the compensation magnetic field below the to-be-measured object by an alternating current (para 0053, lines 1-14).

With respect to claim 50, Montagne discloses the detecting device of claim 29, wherein a probe of the detecting device and the to-be-measured object have no contact with each other (the detecting device 108 is not touching object 150 shown in Fig. 1A).

With respect to claim 51, Montagne discloses the detecting device of claim 29, wherein the first coil set and the second coil set are parallel (see coils 104, 106a and 106b in parallel to one another shown in Fig. 1A).



With respect to claim 53, Montagne discloses the detecting device of claim 29, wherein the main magnetic field and the compensation magnetic field are symmetric (see Vza and Vzb symmetric with one another shown in Fig. 1A).

With respect to claim 54, Montagne discloses the detecting device of claim 29, wherein the coil of the first coil set and the second coil set are horizontally winding (para 0080, lines 1-8).

With respect to claim 55, Montagne discloses the detecting device of claim 29, wherein the first coil set and the second coil set have their respective multiple winding coils (para 0080, lines 1-8).

With respect to claim 56, Montagne discloses a detecting method, comprising:
providing, by a main circuit (see circuit 102 shown on left side of object 150; the circuit 102 being the drive device shown in Fig. 1A; para 0053, lines 1-4), a first alternating current to generate, via a first coil set (see coil 104), a main magnetic field toward a first side of above a to-be-measured object wherein the to-be-measured object further comprises a second side opposite to the first side (see circuit 102 shown on left side of object 150; the circuit 102 being the drive device shown in Fig. 1A; para 0053, lines 1-4): and
providing, by a compensation circuit, a second alternating current to generate, via a second coil set, a compensation magnetic field toward the second side of be with to-be-measured object (see compensation circuit 108 on the right side of the object 150 shown in Fig. 1A);
wherein a first current generated by the main magnetic field and a second current generated by the compensation magnetic field magnetic field have a same direction (see Vza and Vzb in the same direction shown in Fig. 1A).

With respect to claim 57, Montagne discloses the detecting method of claim 56, wherein the main magnetic field and the compensation magnetic field generate a uniform magnetic field (see Vza and Vzb in the same direction shown in Fig. 1A), and the uniform magnetic field is perpendicular to the to-be-measured object (para 0052, lines 1-6).



With respect to claim 62, Montagne discloses the detecting method of claim 56, wherein when an alternating magnetic field of the first coil set passes through the to-be-measured object (para 0054, lines 1-14), the to-be-measured object induces an eddy current, and the eddy current generates a second magnetic field (para 0054, lines 1-14).

With respect to claim 63, Montagne discloses the detecting method of claim 62, wherein the value of the eddy current is changed owing to the second magnetic field is against an alternating magnetic field (para 0054, lines 1-14).

With respect to claim 64, Montagne discloses the detecting method of claim 63, wherein a change value of the eddy current is converted to a detecting signal by the current sensor (para 0092, lines 1-14).

 With respect to claim 65, Montagne discloses a detecting device, comprising:
a first coil (see coil 104), generating a first magnetic field (coil 104 is a transmission coil which generates a magnetic field shown in Fig. 1A; para 0054, lines 12-14) toward a first side of above a to-be-measured object wherein the to-be-measured object further comprises a second side opposite to the first side (see circuit 102 shown on left side of object 150; the circuit 102 being the drive device shown in Fig. 1A; para 0053, lines 1-4):
a third coil, generating a third magnetic field toward the second side of below the to-be-measured object (106a and 106b; having multiple coils which are reception coils shown in Fig. 1A; para 0054, lines 7-10);
(104 having multiple coils generating magnetic field shown in Fig. 1A); and
a fourth coil, wherein a voltage is induced after the fourth coil receives the second magnetic field, and the voltage is amplified by a compensation circuit to drive the third coil (see compensation circuit 108 on the right side of the object 150 shown in Fig. 1A);
wherein a first current generated by the first magnetic field and a third current generated by the third magnetic field have a same direction (106a and 106b; having multiple coils which are reception coils shown in Fig. 1A; para 0054, lines 7-10).

 With respect to claim 66, Montagne discloses the detecting device of claim 65, wherein the first magnetic field and the third magnetic field generate an uniform magnetic field (see Vza and Vzb in the same direction shown in Fig. 1A).

 With respect to claim 67, Montagne discloses the detecting device of claim 66, wherein the uniform magnetic field is perpendicular to the to-be-measured object (para 0052, lines 1-6).

With respect to claim 68, Montagne discloses the detecting device of claim 66, wherein the uniform magnetic field is generated between the first magnetic field and the third magnetic field (coil 104 is a transmission coil which generates a magnetic field shown in Fig. 1A; para 0054, lines 12-14).


   With respect to claim 72, Montagne discloses the detecting device of claim 65, wherein the compensation circuit is composed of at least one of a current amplifier, a voltage amplifier, a voltage gain adjuster (para 0103, lines 1-12).


With respect to claim 77, Montagne discloses the detecting device of claim 65, wherein the first coil and the third coil connect to a current sensor in series (para 0092, lines 1-14).

With respect to claim 78, Montagne discloses the detecting device of claim 65, wherein when an alternating magnetic field between the first coil and the third coil passes through the to-be-measured object, and the to-be-measured object induces an eddy current (para 0054, lines 1-14).

With respect to claim 79, Montagne discloses the detecting device of claim 78, wherein the eddy current generates the second magnetic field (para 0054, lines 1-14).

With respect to claim 80, Montagne discloses the detecting device of claim 79, wherein the value of the eddy current is changed owing to the second magnetic field is against an alternating magnetic field (para 0054, lines 1-14).

With respect to claim 81, Montagne discloses the detecting device of claim 80, wherein a change value of the eddy current is converted to a detecting signal by the current sensor (para 0092, lines 1-14).

With respect to claim 82, Montagne discloses the detecting device of claim 78, wherein a magnitude of the eddy current is relevant to at least one characteristics of the to-be-measured object (para 0054, lines 1-14).

(para 0050, lines 11-17).

  With respect to claim 84, Montagne discloses the detecting device of claim 65, wherein the first coil generates the first magnetic field on the to-be-measured object by an alternating current (para 0053, lines 1-14).

With respect to claim 85, Montagne discloses the detecting device of claim 65, wherein the third coil generates the third magnetic field below the to-be-measured object by an alternating current (para 0053, lines 1-14).

 With respect to claim 86, Montagne discloses the detecting device of claim 65, wherein a probe of the detecting device and the to-be-measured object have no contact with each other (the detecting device 108 is not touching object 150 shown in Fig. 1A).

With respect to claim 87, Montagne discloses the detecting device of claim 65, wherein the first coil and the third coil are parallel (see coils 104, 106a and 106b in parallel to one another shown in Fig. 1A).

With respect to claim 88, Montagne discloses the detecting device of claim 65, wherein the second coil and the fourth coil are parallel (see coils 104, 106a and 106b in parallel to one another shown in Fig. 1A).



   With respect to claim 90, Montagne discloses the detecting device of claim 65, wherein the first magnetic field and the third magnetic field are symmetric (see Vza and Vzb symmetric with one another shown in Fig. 1A).

With respect to claim 91, Montagne discloses the detecting device of claim 65, wherein the first coil, the second coil, the third coil, and the fourth coil are horizontally winding (para 0080, lines 1-8).

With respect to claim 92, Montagne discloses the detecting device of claim 65, wherein the first coil, the second coil, the third coil, and the fourth coil have their respective multiple winding coils (106a and 106b; having multiple coils which are reception coils shown in Fig. 1A; para 0054, lines 7-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Montagne (U.S. Publication No. 2015/0362340 A1) in view of Miyamoto et al. (U.S. Publication No. 2013/0293026 A1).

With respect to claim 52, Montagne discloses the detecting device of claim 29.
Montagne does not disclose wherein cores of the first coil, the second coil, the third coil, and the fourth coil are in the form of sheets or columnar.
  Miyamoto et al. discloses wherein cores of the first coil, the second coil, the third coil, and the fourth coil are in the form of sheets or columnar (para 0094, lines 1-6).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Montagne to include wherein cores of the first coil, the second coil, the third coil, and the fourth coil are in the form of sheets or columnar as taught by Miyamoto et al. to predictably use for its long lasting and hard wearing capabilities.


With respect to claim 89, Montagne discloses the detecting device of claim 65.
Montagne does not disclose wherein cores of the first coil, the second coil, the third coil, and the fourth coil are in the form of sheets or columnar.
 Miyamoto et al. discloses wherein cores of the first coil, the second coil, the third coil, and the fourth coil are in the form of sheets or columnar (para 0094, lines 1-6).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Montagne to include wherein cores of the first coil, the second coil, the third coil, and the fourth coil are in the form of sheets or columnar as taught by Miyamoto et al. to predictably use for its long lasting and hard wearing capabilities.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHANA A HOQUE/Primary Examiner, Art Unit 2866